 


110 HR 2091 IH: To amend the Internal Revenue Code of 1986 to allow bonds guaranteed by the Federal home loan banks to be treated as tax exempt bonds.
U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2091 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2007 
Mr. Levin (for himself, Mr. English of Pennsylvania, Mr. Kanjorski, and Ms. Pryce of Ohio) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow bonds guaranteed by the Federal home loan banks to be treated as tax exempt bonds. 
 
 
1.Bonds guaranteed by Federal home loan banks 
(a)In GeneralClause (i) of section 149(b)(3)(A) of the Internal Revenue Code of 1986 (relating to exceptions for certain insurance programs) is amended— 
(1)by striking or after Corporation,, and 
(2)by inserting at the end the following: or any Federal home loan bank,. 
(b)Effective DateThe amendment made by subsection (a) shall apply to bonds issued after the date of the enactment of this Act. 
 
